Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: flow disturbing element and engaging part in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8702386 to Lee.
	(a) Regarding claim 1: 
		(i) Lee discloses a cooling fan (see abstract), comprising: 
a hub (221); 
a plurality of blades (223), arranged on a peripheral surface of the hub (Fig 3), each of the blades having a leading edge and a trailing edge opposite to the leading edge (upstream and downstream ends of wing part 223a/223a’; reference to leading and trailing edges L and T, respectively, in Fig 2); and 
a plurality of flow disturbing elements (flap part 223b/223b’), wherein each of the blades has at least one of the flow disturbing elements disposed at the trailing edge (Figs 3-5), 
each of the flow disturbing elements comprises an engaging part (portion of flap part connected to or adjacent downstream end of wing part, Figs 4-5) and an extending part opposite to the engaging part (downstream end of flap part, Figs 4-5), 
the engaging part of each of the flow disturbing elements is connected to the trailing edge of a corresponding blade of the blades (Col 3 Lns 16-23), and 
the extending part of each of the flow disturbing elements extends outwardly toward a direction away from the trailing edge of the corresponding blade (Figs 4-5).
(ii) The flow disturbing element is being interpreted under 35 USC 112(f) as a metal or alloy fin-shaped structure comprising an engaging part and an extending part as described in paragraphs [0017-0018] of the present application. The engaging part is being interpreted under 35 USC 112(f) as the portion of the flow disturbing element connected to the trailing edge of the blade as described in paragraph [0018] of the present application. 
(b) Regarding claim 2: 
(i) Lee discloses the cooling fan according to claim 1. 
(ii) Lee further discloses wherein each of the blades also has a positive pressure surface and a negative pressure surface opposite to the positive pressure surface (back surface 223d and front surface 223c, respectively, Fig 4), and the positive pressure surface and the negative pressure surface are located between the leading edge and the trailing edge (Fig 4).
	(c) Regarding claim 3: 
(i) Lee discloses the cooling fan according to claim 2. 
(ii) Lee further discloses wherein the engaging part of each of the flow disturbing elements is connected to the positive pressure surface of the corresponding blade (either integrally, a direct connection, or at least indirectly through pivotal connections; Col 3 Lns 16-23).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 8702386 to Lee alternatively in view of US 8523515 to Drobietz.
	(a) Regarding claim 4: 
(i) Lee discloses the cooling fan according to claim 2. 
(ii) Lee further discloses wherein the engaging part of each of the flow disturbing elements is embedded in the corresponding blade and is located between the positive pressure surface and the negative pressure surface (either through integral, i.e. embedded, connection or via pivotal connection e.g. a hinge; reasonably disclosed in Figs 4-5).
(iii) If it is later determined that neither the integral nor pivotal connections disclosed by Lee may be interpreted as being embedded as claimed, the claim would remain rejected under 35 USC 103 as being obvious in view of Drobietz. 
(iv) Drobietz is also in the field of blades (see title) and teaches: 
a plurality of blades (rotor blade 16); 
each blade of the plurality of blades comprising a leading edge (26) and a trailing edge (28), the trailing edge having at least one flow disturbing element (noise reducer 110, which may be formed of a singular component or a plurality of sections; Col 4 Lns 58-62); 
each of the at least one flow disturbing elements comprising an engaging part (base plate 114) and an extending part (serrations 112); 
wherein the engaging part of each of the at least one flow disturbing elements is embedded in a corresponding blade of the plurality of blades and is located between (Col 4 Lns 24-44; Fig 6) a positive pressure surface (pressure side 22) and a negative surface (suction side 24). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engaging part of each of the at least one flow disturbing elements as disclosed by Lee to be embedded in a corresponding blade as taught by Drobietz for the purpose of connecting the flow disturbing elements to their respective blades (Drobietz: Col 4 Lns 24-44), with the connection method of Drobietz being a species within the genus of connection methods disclosed by Lee (Lee: Col 3 Lns 19-21). 

Claim(s) 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8702386 to Lee in view of US 8523515 to Drobietz.
(a) Regarding claim 5: 
(i) Lee discloses the cooling fan according to claim 2. 
(ii) Lee does not disclose wherein each of the blades has two of the flow disturbing elements disposed at the trailing edge, and the two flow disturbing elements are connected to the positive pressure surface of the blade.
(iii) Drobietz is also in the field of blades (see title) and teaches: 
a plurality of blades (rotor blade 16); 
each blade of the plurality of blades comprising a leading edge (26) and a trailing edge (28), the trailing edge having two flow disturbing elements (noise reducer 110, which may be formed of a plurality of sections; Col 4 Lns 58-62); and
the two flow disturbing elements are connected to a positive pressure surface of the blade (pressure side 22; Col 4 Lns 16-18; Figs 4-5).
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the at least one flow disturbing elements of the plurality of flow disturbing elements as disclosed by Lee to comprise two flow disturbing elements both connected to the positive surface of the blade as taught by Drobietz as an obvious matter of engineering choice (see MPEP 2144.04[V]) to form and connect the flow disturbing elements to their respective blades (Drobietz: Col 4 Lns 16-18; Figs 4-5), with the connection method of Drobietz being a species within the genus of connection methods disclosed by Lee (Lee: Col 3 Lns 19-21).
	(b) Regarding claim 6: 
(i) The proposed combination teaches the cooling fan according to claim 5. 
(ii) Drobietz further teaches wherein in each of the blades, one of the two flow disturbing elements disposed at the trailing edge is located between the hub and the other of the two flow disturbing elements (Figs 2/7).
	(c) Regarding claim 8: 
(i) Lee discloses the cooling fan according to claim 1. 
(ii) Lee does not disclose wherein each of the flow disturbing elements has a plurality of recesses, and the recesses are arranged at a distal edge of the extending part away from the trailing edge.
(iii) Drobietz is also in the field of blades (see title) and teaches: 
a plurality of blades (rotor blade 16) and a plurality of flow disturbing elements (noise reducer 110); 
each blade of the plurality of blades comprising a leading edge (26) and a trailing edge (28), the trailing edge having at least one flow disturbing element of the plurality of flow disturbing elements (noise reducer 110 may be formed of a singular component or a plurality of sections; Col 4 Lns 58-62); 
each of the at least one flow disturbing elements comprising an engaging part (base plate 114) and an extending part (serrations 112); 
wherein each of the flow disturbing elements has a plurality of recesses (indentations 116 between serrations 112, Fig 3), and 
the recesses are arranged at a distal edge (between base 122 and tip 126 of serrations 112, Fig 3) of the extending part away from the trailing edge (Figs 2/4-7). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified each of the flow disturbing elements as disclosed by Lee to comprise a plurality of recesses as taught by Drobietz for the purpose of reducing noise and improving the efficiency of the blades using improved noise reduction features which account for various characteristics of air flow past the blades (Col 1 Lns 28-30/46-49). 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8702386 to Lee in view of US 8523515 to Drobietz in further view of US 10767623 to Wang.
	(a) Regarding claim 7: 
(i) The proposed combination teaches the cooling fan according to claim 5. 
(ii) The proposed combination further teaches wherein in each of the blades, the extending part of one of the two flow disturbing elements and the extending part of the other of the two flow disturbing elements are bent (Drobietz: Col 8 Lns 6-15; Figs 4-5). 
(iii) The proposed combination does not teach wherein bending directions of the two extending parts of the two flow disturbing elements are opposite to each other.
(iv) Wang is also in the field of blades (see title) and teaches: 
a plurality of blades (16); 
each blade of the plurality of blades comprising two flow disturbing elements (noise reducers 110 shown as being formed of a plurality of sections, with section embodiments comprising 1-3 serrations 112 in Figs 3-7/9) attached at a trailing edge (28) of the blade (Fig 2); 
each flow disturbing element comprising an extending part (serrations 112); 
the extending part of one of the two flow disturbing elements and the extending part of the other of the two flow disturbing elements are bent (side edge features 118 bent out of plane 128, Col 6 Lns 17-31 and Col 7 Lns 6-19, Figs 3-7/9), and 
bending directions of the two extending parts of the two flow disturbing elements are opposite to each other (Col 6 Lns 26-31 and Col 7 Lns 14-19). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the two flow disturbing elements as taught by the proposed combination to be bent in opposite directions as taught by Wang for the purpose of impeding the formation of, reducing the size of, and decreasing the intensity of vortices generated by the flow disturbing elements thereby reducing a noise profile of the fan and increasing efficiency of the blade (Col 5 Lns 57-63 and Col 6 Lns 12-16). 



 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8702386 to Lee as evidenced by US 5328330 to Monroe. 
	(a) Regarding claim 9: 
(i) Lee discloses the cooling fan according to claim 1. 
(ii) Lee is silent regarding the materials of which the hub, the blades, and the flow disturbing elements are comprised. 
(iii) Lee discloses substantially all the limitations of the claim except for the hub, blades, and flow disturbing elements comprising plastic, metal, or an alloy as claimed. Each of plastic, metal, and alloy are well known materials suitable for use in a fan hub, blade, or flow disturbing element as evidenced by Monroe (blade 10 and fin portions 26/28 may all be made of plastic, metal, or an alloy; Col 2 Lns 59-61; Figs 1-3). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub, blades, and flow disturbing elements to comprise plastic or metal or alloy as claimed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 1135829 to Macdonald teaches a fan blade (9) comprising a plurality of flow disturbing elements (9e) located at a trailing edge of the fan blade (Fig 3) wherein at least two of the flow disturbing elements are bent in opposite directions (Fig 4). US 1893064 to Zaparka teaches an airfoil (12) comprising a fluid disturbing element at a trailing edge of the airfoil (flaps 14/22/23, Figs 1-7/9). US 1893065 to Zaparka teaches an airfoil (10) comprising at its trailing edge (11) various configurations for an adjustable Gurney Flap/Tab or wickerbill (flap 12, curved flap 25, flaps 30/31, Figs 1-9). US 2396811 to Bathras teaches a blade (blade 5) comprising two flow disturbing elements (fins 16 & 17) spaced spanwise along a trailing edge of the blade wherein the two flow disturbing elements bend in opposite directions (Figs 1-3). US 4618313 to Mosiewicz teaches a blade (20) comprising fluid disturbing elements (tab 32) which may be fastened to the blade on a pressure surface (28) or in between (Fig 8) the pressure surface and a suction surface (30), wherein different fluid disturbing elements may bend in opposite directions (Figs 7b and 7c showing tabs 32 having opposite curvatures). US 4830315 to Presz teaches an airfoil (see title) comprising trailing edge fluid disturbing elements (ridges 34/40, Fig 2) wherein different fluid disturbing elements are bent in different directions (ridges 34/40 bend oppositely toward pressure or suction surfaces, Figs 2-5B/9-10). US 5088665 to Vijgen teaches an airfoil (see abstract) having a trailing edge comprising fluid disturbing elements (gurney flap, Fig 1; panel 30/40/42, serrations 34, pods 44, Figs 3-12) which may be arranged in one location (Figs 14-15) or in two separate spanwise locations (Fig 16). US 5492448 to Perry teaches a blade (see title) having a trailing edge comprising fluid disturbing elements (flap 15, strip 25, concave surface 29, strip 37) which may have various different shapes, attachment methods, and attachment locations (Figs 4/10/12). US 9995313 to Yamashita teaches a fan blade (see title) whose trailing edge comprises a plurality of fluid disturbing elements (regions 60/71/72, Figs 4-5) each being bent at different angles (Fig 5), with at least two being bent in opposite directions (angles theta 10/20 both less than 180 degrees; angle theta 30 “need not be … smaller than 180 degrees and may be equal to 180 degrees”, suggesting angles greater than 180 degrees; Col 6 Lns 16-41). US 8764403 to Greenblatt teaches a fan blade having fluid disturbing elements (203/253/261/262) at a trailing edge (Figs 1-2) having a plurality of recesses of various configurations (Fig 3) and wherein two different fluid disturbing elements may be bent in opposite directions (Figs 2c and 2d). US 10746157 to Wang teaches a blade (see title) whose trailing edge comprises fluid disturbing elements (noise reducer 102, base portion 106, serration 104; Figs 2/3/12) wherein different fluid disturbing elements may be bent in opposite directions (Fig 12). US 7549839 to Carroll teaches an airfoil (flap 234, Fig 8) comprising two fluid disturbing elements (275a and 275b) which are bent in opposite directions (relative to pressure and suction side surfaces 256a and 258a, Fig 8A). US 8079823 to Aynsley teaches a fan blade (see title) whose trailing edge comprises fan disturbing elements (curved trailing edge 38, Fig 2; portions 552/554 of flap portion 550, Figs 11-12) and further wherein fan blades and fluid disturbing elements may be made of metal and/or plastic (Col 11 Lns 49-52). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745